Chief Justice Watkins delivered the opinion* of the Court. This case is similar to that of Ringo vs. Biscoe et al., just decided. The judgment of the court is, that the decree of the circuit court be reversed and the cause remanded, with instructions-to decree that the defendants pay to the complainants the amount of the notes described in the bill, with interest thereon at the rate of six per cent, per annum, and damages in addition thereto at the rate of ten per cent, per annum from the time it appears that payment of said notes were demanded, until such decree be satisfied : and that upon the entering of such decree, the complainants be required to bring into court the notes in question to be canceled.